Citation Nr: 0116154	
Decision Date: 06/13/01    Archive Date: 06/19/01

DOCKET NO.  00-23 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than August 26, 1999 
for the award of service connection for coronary artery 
disease.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran performed active duty from January 1967 to 
November 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from July 2000 rating decision by which the RO 
established service connection for coronary artery disease 
(CAD).  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran was separated from active service in November 
1970.  

3.  The veteran did not appeal a November 1971 decision that 
denied his claim for service connection for an organic heart 
condition.

4.  The veteran filed a petition to reopen his previously 
denied claim for heart disease in May 1979, and he did not 
thereafter respond to a July 1979 letter from the RO 
requesting evidence supporting his claim.  

5. The veteran again filed a petition to reopen his claim for 
service connection for coronary artery disease on August 26, 
1999.  


CONCLUSION OF LAW

The criteria for an effective date prior to August 26, 1999, 
for the award of service connection for coronary artery 
disease have not been satisfied.  38 U.S.C.A. §§ 5110, 7104, 
7105 (West 1991 & Supp. 2000); 38 C.F.R. § 3.400 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, during the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA) was 
enacted, as Public Law No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000).  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board concludes, however, for reasons summarized below, 
that the law, and not the evidence, is dispositive of the 
appellant's claim for an earlier effective date for the award 
of service connection.  Therefore, the Board will proceed on 
the merits because of the absence of legal merit or the lack 
of entitlement under the law. See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  
38 C.F.R. § 3.400.  Specifically with respect to direct 
service connection, the effective date will be the day 
following separation from active service or date entitlement 
arose if claim is received within 1 year after separation 
from service; otherwise, date of receipt of claim, or date 
entitlement arose, whichever is later. Separation from 
service means separation under conditions other than 
dishonorable from continuous active service which extended 
from the date the disability was incurred or aggravated.  
38 C.F.R. § 3.400.  

In the instant case, service connection was originally denied 
for an organic heart condition in a November 1971 rating 
decision.  The veteran was notified of that determination in  
December 1971, but he did not appeal.  He later attempted to 
reopen his claim in 1979 and was advised of the need for 
additional evidence concerning his claim.  The RO notified 
him that if the requested evidence was not submitted within 
60 days, no further action would be taken on his claim.  And 
he did not thereafter respond to the RO's request for 
evidence within the 
60-day window, or even within 1 year.  Rather, it was not 
until many years later, on August 26, 1999, that he again 
petitioned the RO to reopen his previously denied claim.  And 
in a subsequent rating decision, service connection was 
established for coronary artery disease, effective from the 
date of receipt of his claim.  

The veteran's representative has argued that the veteran's 
notice of disagreement to the November 1971 rating decision 
included the information requested by the RO in its 60-day 
letter, that this information had been considered for the 
purpose of granting benefits in July 2000 and that the 
veteran was never advised of his due process rights.  These 
contentions have been considered.  However, there is no 
indication from the record that the veteran filed a notice of 
disagreement to the November 1971 determination.  

A notice of disagreement is a written communication from a 
claimant or his or her representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a 
desire to contest the result will constitute a Notice of 
Disagreement.  While special wording is not required, a 
notice of disagreement must be in terms which can reasonably 
be construed as disagreement with that determination and a 
desire for appellate review.  If the agency of original 
jurisdiction gave notice of that adjudicative determination 
were made on several issues at the same time, the specific 
determinations with which the claimant disagrees must be 
identified.  38 C.F.R. § 20.201.  

The veteran was notified of the denial of service connection 
for a heart disability by a form letter dated in December 
1971.  This document included the information concerning how 
the veteran should initiate an appeal.  In particular, the RO 
informed the veteran that "A notice of disagreement is 
simply a written communication which makes clear your 
intention to initiate an appeal and the specific part of our 
decision with which you disagree."  The veteran did not 
respond until 1979.  

In June of that year, the veteran submitted a statement in 
support of claim, VA Form 21-4138, indicating:  "I am 
submitting a statement from Dr. O.L. Tugwell as additional 
evidence in my claim for service connected disability."  
Those comments contained in his 1979 statement in support of 
claim, as well as the additional evidence-were, in 
actuality, an attempt to reopen the previously denied claim 
which he had not appealed.  He also had submitted an 
application for VA compensation and pension, dated May 23, 
1979.  Accordingly, there is no clear notice of disagreement 
with the original denial of service connection for 
heart disease in 1971, much less a timely disagreement with 
that earlier decision.

The veteran did not respond to the originating agency's 
request for additional information issued to the veteran on 
July 5, 1979.  The evidence requested was of the continuous 
presence of atrial fibrillation from active service to the 
then present.  The veteran was informed that if the 
additional evidence were not received, the RO would take no 
further action.  This was requested because evidence received 
from the veteran in June 1979 showed evaluation and treatment 
had been provided no sooner than April of that year.  The 
veteran did not respond to that request.  So his failure to 
respond was tantamount to abandoning his attempt to reopen 
his previously denied claim, and his entitlement to benefits, 
even though later established, cannot have an effective date 
prior to the date of receipt of his new claim.  38 
C.F.R. § 3.158.

The veteran filed a petition to reopen his claim on August 
26, 1999.  That was many years after his separation from 
active service.  As a consequence, his effective date for 
service connection cannot be retroactive to the date of his 
separation from active service-here November 1970.  Thus, 
the appropriate effective date for the award of service 
connection is the date of his reopened claim, which in this 
case was August 26, 1999.  In view of the foregoing, while 
the arguments of the veteran's representative have been 
considered, the claim for entitlement to an earlier effective 
date for the award of service connection for coronary artery 
disease has no legal merit or entitlement under the law.  
Sabonis, supra.


ORDER

An effective date earlier than August 26, 1999, for the award 
of service connection for coronary artery disease is denied.  



		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals



 

